Daniels, J.,
(dissenting.) The indictment charged the defendant with having obtained a check for the sum of $100, and of the value of that amount, from Abraham Popkin and Abraham Marks, who were copartners in trade, carrying on business in the city of New York as cloak manufacturers, by means of a threat made by him to them to do an unlawful injury to their *442property; that is to say, to injure and destroy their business, and prevent and hinder them from carrying on the same. It appeared by the evidence that these two persons were cloak manufacturers employing a large number of persons in that business, and that in January, 1891, a strike took place, by which the persons in their own immediate employment, and those employed by contractors with them, refused to work until a more satisfactory arrangement might be made for their compensation. While these persons were on their strike, the firm employed others to manufacture their garments, who were either non-union persons, or else engaged in the employment in violation of the rules of their union, and efforts were made to arrange and agree upon terms which would be satisfactory to the individuals who were out upon the strike, and would induce them to resume their former employment; and in the course of these proceedings the defendant acted on behalf of the persons who were engaged or combined in the strike. He acted as their representative, and was the manager of the Cloakmakers’ Union. With him also were associated other persons as a committee, who participated in the negotiations had with the members of this firm of Popkin & Marks. , A result was reached, by which a scale of prices was agreed upon, and assented to by the defendant, on or about the 24th of January, 1891; but they proved to be unsatisfactory to the individuals engaged in the strike, and further negotiations continued, to obtain more advantageous terms by way of compensation for the services of the individuals included in the strike. These were finally obtained on the 9th of February, 1891, and it was agreed that the former employes of the firm should return to their work, provided the firm discharged the persons from their service who in the mean time had been employed by them. The members of the firm assented to this condition, as well as the scale of prices, and discharged the persons from their employment who were not members of the union, or who, as members, had been engaged in their employment in violation of the rules or regulations of the order. But the persons who had been upon the strike did not return to the service of the firm. And evidence was given upon the trial of the indictment by Mr. Pop-kin to the effect that he inquired of the defendant why it was that these persons had not resumed their employment, as that had been arranged between them and the members of the firm, and his evidence is that the defendant then informed him that the persons who had been upon the strike did not return to the employment of the firm for the reason that Popkin had not settled with the defendant. He stated then that he asked the defendant: “What kind of a settlement have I got with you ? 1 don’t owe you any money.” And that the reply was: “You have got to pay me five hundred dollars to have your people back again to work. * * * If you want to have your people back' again to work you have got to pay me that amount of money.” “I told him I didn’t know what for. Finally he says to me, ‘ I will take three hundred dollars.’ I told him, ‘I wouldn’t give you one cent, because I don’t know for what.’ He says, ‘ If you do not give me the three hundred dollars you can’t have your people back again to work.’ ” And when this conclusion was reached and asserted, the defendant, together with one of the persons, named Zipkin, who was with him, left the store, and shortly afterwards Zipkin returned, and said something about a settlement for $100. This statement was made to Mr. Marks, the other partner, and shortly after that the defendant returned to the store with Mr. Zipkin, and then stated: “I will take one hundred dollars. I am doing that as a favor to Zipkin, and, instead of three hundred dollars, if you want your people back I will take one hundred dollars. ” And thereupon a check was given to the defendant, subscribed by the firm, for the sum of $100, upon which the defendant received the money. The witness further testified that he believed at the time the check was paid to the defendant that the latter had the power to keep his men from returning to their work, and it was in that belief that he paid the money. The evidence *443given by Marks, the other partner, was not so full or complete as that obtained from the witness Popkin, but it still tended to corroborate the evidence of the latter; and so did that of the witness Bermen, who was the book-keeper of the firm. It was also stated that the defendant represented himself as having the control of these persons who previously had been in the service of the firm, and had agreed to return to that employment.
At the close of the case on the part of the people a motion was made for the acquittal of the defendant, which was denied, and the counsel for the defendant excepted to that denial. This motion evidently proceeded upon the theory that the threat which the jury could very well imply or infer from what is stated to have taken place was not such a threat as the law required to create the offense of extortion, and that position has been taken in support of the present appeal from the judgment. Whether the evidence was sufficient to place the case within the provisions of the law relative to this offense must depend upon the construction which should be given to the statute enacted to define and punish the crime of extortion. It has been declared by section 552 of the Penal Code of the state that “extortion is the obtaining of property from another with his consent, induced by a wrongful use of force or fear, or under color of official right.” And by section 553 of the same Code it has been declared that “fear, such as will constitute extortion, may be induced by a threat to do an unlawful injury to the person or property of the individual threatened, or to any relative of his, or to any member of his family.” Assuming the evidence of the witness Popkin to be reliable,—as that may properly be done, inasmuch as the jury appear to have accepted it as truthful,—the point is presented whether a threat to prevent the persons who had been upon the strike from returning to and entering the employment of the firm was a threat to do an unlawful injury to the property of this firm. It is stated in the evidence of the witness first sworn that they had on hand material, cut up, and ready for manufacturing, and not manufactured, and that what was cut and uncut amounted to the sum of about $50,000, and that was designed to be manufactured by the firm in the course of its business. It was also stated that the season for the sale of their manufactured garments closed about the 15th of April. The firm at the time had become, by the discharge of the persons who had been employed by it, incapable of proceeding with the manufacture of these garments, and had placed itself in the business carried on by it in a state of entire dependence upon the individuals who had been engaged in the strike; and the effect of what is stated to have been said to one of its members by the defendant was that this business should be interrupted, and necessarily remain in suspense, until the money which was demanded should be paid over. The defendant, according to the testimony of Mr. Popkin, asserted himself to be in such a relation to the persons on the strike, even after they bad adjusted their differences as to compensation, as to control their movements and prevent them from returning into the service of the firm, unless his demand was satisfied. By this interposition of his authority over the working people the belief is stated to have been produced that the persons would not return to their employment until this money was paid to the defendant; and that of itself was a threat on his part to injure the property or business of the firm, for the interruption of that business would necessarily be attended with loss to the firm; and a loss resulting from the suspension or interruption of the business would necessarily be an injury to property, and it was to avoid that injury that this money was paid over. The statute does not require the narrow construction insisted upon by the defendant’s counsel, for if has not been, either by its language or reasonable import, confined to the case of an actual injury to some specific article of property, but it has been made to include the threat to do any unlawful injury to property; and business is property, as much so as the articles themselves which are included in its transactions. Besides that, this term “property” has been *444so defined by subdivisions 9, 14, 15 of section 718 of the Penal Code as to include the business itself, and the loss resulting from its interruption. By the first of these subdivisions it lias been declared that “the term ‘ property ’ includes both real and personal property, things in action, money, bank-bills, and all articles of value. ” And it has been further declared by subdivision-15 of the same section that the term “personal property” includes every description of money, goods, chattels, effects, evidences of rights in action, and all written instruments by which any pecuniary obligation, right, or title to property, real or personal, is created, acknowledged, transferred, increased, defeated, discharged, or diminished, and every right and. interest therein. And this is conformable to the significance given to the same term by legal writers, for it has been said by Blaekstone that property consists in the free use, enjoyment, and disposal of all the owner’s acquisitions, without any control or diminution, save only by the laws of the land. 1 Bl. Comm. (Sharswood’s Ed.) 138. And in Insurance Co. v. Allen, 43 N. Y. 389, it was stated in the opinion of the court that “property is a thing owned; that to which a person has or may have a legal title.” Id. 395. And in all its attributes it has been brought within the protection of the constitution of both the nation and the state by the declaration that no person shall be deprived of property without due process of law, and that includes within this term a business which may be built up for the manufacture and sale of property, as well as the tangible articles themselves employed or used in the course of such business. There would obviously be no reason for so distinguishing the word “property” as it has been used in these sections of the Code as to apply it solely to tangible articles capable in and of themselves of receiving direct injury by the unlawful or wrongful act of another. The section has not employed the term in that manner, but it has included it in its broad and unrestricted sense, applying its prohibition to whatever may be properly maintained to be property; and the business of persons engaged in it is certainly, within the unrestricted significance of the term as it has been employed, as m uch a matter of property as any of the goods or garments manufactured or sold in the course of such business. The defendant, consequently, was not entitled to the direction which was asked for in his favor, for the evidence did tend to establish the existence of an offense within the scope of this indictment.
An exception was also taken to what was stated to have been said and done at one of the meetings held by the cloakmakers. Mr. Zipkin was the chairman of that meeting, and was, with the defendant, at the office of the firm when the prices were fixed; and not only from the evidence given on the part of the prosecution, but that also produced in behalf of the defendant, it was made to appear that he was their substantial representative, and that bis services were employed to harmonize the differences between the cloakmakers and this firm. And both on behalf of the prosecution, as well as the defendant, the proceedings of the meetings of the cloakmakers were proved, in order to exhibit their intention and state of mind concerning the resumption of their employment. They were in fact, as the evidence indicated the case to be, co-operating together. They asserted their claims, and the defendant endeavored to obtain such concessions as would satisfy these persons; arid there was consequently no impropriety in showing what was exacted by them as a subject-matter falling within the province of the defendant for negotiation and settlement. There was really no dispute as to their exactions, or the fact that they co-operated together to secure the concession of their terms, or the settlement upon others which should be satisfactory to them. Both parties were acting to bring about this result, and to attain it it became necessary to understand what the cloakmakers themselves required should be made in the way of concessions for advanced compensation for their services, and evidence of what took place at their meeting was admissible for the purpose of *445proving what they insisted upon, and what the defendant himself endeavored to secure in their behalf.
The defendant was asked upon his own examination as a witness whether he kept the money himself,—that sum of $100. This was objected to, and the objection was sustained, and to that an exception was taken. The theory of the defense was that the defendant demanded this money not for himself, but as some compensation for the cloakmakers during the time they had been engaged in the strike; and the object of the inquiry was probably to show that he had paid over the $100 to them, or for their benefit. And, if no other evidence had been given concerning this money, it would probably have been error to have excluded this answer; but the witness himself had previously stated that he went with Mr. Zipkin, and cashed the check, “and got the money, and went with Mr. Zipkin to the office, and delivered the money to the cashier.” He also testified that he stated to Mr. Popkin that he took the money to be distributed between the working people of Popkin & Marks; that he had obtained it a,t their request, as they had instructed him, and did not receive it intending to appropriate any of it to his own use. And that, with the other evidence, included all that was required to be proved to relieve the defendant from this criminal accusation, if the jury had confided in his statement. He was also interrogated as to remarks that he had made at a meeting at which he was present as one of the speakers. But there was no error in taking his answer as to what he had said at the meeting as some evidence bearing upon his general intention in the control or management of the affairs of the unions. He stated generally that he believed that the working people had a right to unite themselves and form a union and ask for justice; and that, no doubt, he was correct in stating. This subject was very fully examined in Thomas v. Musical Union, (Sup.) 2 N. Y. Supp. 195, in which the writer examined the authorities accessible upon this subject, and it was there concluded that all persons had the right to prescribe the terms upon which they would perform their services, and that this was not only an individual right, but it was one which could be protected by the combination of two or more persons; and it was their right to refuse to render their services for any person who should be offensive or disagreeable to them, or with any person who should not, for any cause, receive their approval; that so far the law permitted all working people to combine together either for their individual or their mutual protection. And, while these views were not there ■expressly accepted by the other members of the court, they are still deemed to be well supported by the authorities; and the case in which ¿hey were expressed, as it was in fact decided, is no authority to the contrary, for the reason that the decision made by the majority of the court, as well as by the special term, was afterwards reversed by the court of appeals. Thomas v. Musical Union, (N. Y. App.) 24 N. E. Rep. 24. There was, accordingly, no infringement of the law in what the defendant himself in this manner stated he had said, nor by what he afterwards conceded to have been his additional statement; and no harm, therefore, could have resulted to him from what he admitted to have been his remarks at the meeting.
The verdict of the jury has been objected to as against the weight of the evidence. This objection has been raised upon the fact that four witnesses besides the defendant testified that they were present at the time when the money was demanded by him from Mr. Popkin, and that he demanded the money, not for himself, but to distribute or to divide among the persons who had been out of employment during the period of the strike. Further evidence was given by two witnesses, sworn on behalf of the defendant, as to statements made by Mr. Popkin that there was no extortion in obtaining the money. This, however, was denied by Popkin, and, in effect, also by his wife, who was present at one of the conversations.
*446Further testimony was also given to prove that the defendant had a good reputation among those who knew and had business intercourse with him; and from the proof, as it appears by the case, there was certainly sufficient, if the jury had credited the statements of the witnesses, to secure the defendant’s acquittal. But this court, not having the advantage of,seeing the witnesses, and listening to the statements, and observing their manner, as the jury did, cannot, on that account, assume that the verdict was not in accordance with the evidence. It will often occur that witnesses may unite in their evidence, as those did on the part of the defendant, when the jury, from their conduct or appearance upon the stand, will fail to be impressed with the truthfulness of their statements; and the court, upon an appeal, where the evidence may be in that manner rejected, is not at liberty to say that the jury have erred, as long as they had sufficient evidence before them on the part of the prosecution to justify their verdict. On this subject it has been said that, “ when there is evidence on both sides, and the case is balanced, and the mind of the court has been called upon to weigh conflicting statements and inferences, and decide upon the credibility of opposing witnesses, much weight must be accorded to the especial adaptation of the trial court to investigate and determine such questions. Any other rule would nullify the peculiar advantages which that tribunal possesses, in observing the manner and appearance of the witnesses produced, and the various physical and mental peculiarities by which the mind of the professional obsei'ver determines the degree of credit which ought prudently to be attached to oral testimony.” Baird v. Mayor, etc., 96 N. Y. 567, 577. And this principle requires the conclusion of the jury as it has been expressed by their verdict to be adopted and maintained by the court, unless the preponderance of evidence is so great as to indicate either a misunderstanding of the case, or the influence of prejudice, passion, or corruption. The present case cannot be held to be of that description. It was, on the contrary, entirely proper for the consideration and decision of the jury, and their verdict cannot be set aside as opposed to the weight of the evidence. The judgment, on the contrary, is fully supported by the case as it was presented on the part of the prosecution, notwithstanding the evidence produced in favor of the defendant, and it should be affirmed.